Citation Nr: 1146437	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  07-12 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for degenerative disc disease of the lumbar spine, to include an initial rating in excess of 10 percent for left leg weakness with foot drop.

2.  Entitlement to a higher initial rating in excess of 10 percent for cervical spine injury with C5-6 herniated nucleus pulposus and spondylosis (neck disability), to include the issue of a higher rating greater than 20 percent for the cervical spine injury, effective August 19, 2009, a higher rating greater than 30 percent, dated from December 2, 2009 for the neck disability and an initial rating in excess of 20 percent for mild left arm weakness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran had active service from December 1983 to June 1984 and from October 1999 to August 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in No. Little Rock, Arkansas, which granted service connection for degenerative disc disease, lumbar spine, evaluated as 10 percent disabling, and for cervical spine injury with C5-6 herniated nucleus pulposus and spondylosis, evaluated as 10 percent disabling, respectively.  In each case, the Veteran appealed the issue of entitlement to an increased initial rating. 

In July 2008, the RO increased the Veteran's evaluation for his degenerative disc disease, lumbar spine, to 40 percent, with an effective date of August 27, 2007.  Similarly, the RO granted separate service connection for left leg weakness and left arm weakness, associated with the lumbar and cervical spine disabilities in 2010.  The RO also awarded an increased rating of 20 percent for the cervical spine injury, effective August 19, 2009, and another increased rating of 30 percent effective December 2, 2009.  Since these increases did not constitute a full grant of the benefits sought, the increased initial evaluation issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran testified before the undersigned at a February 2009 hearing at the RO.  A transcript is of record.  The Board remanded this case in July 2009.  It returns now for appellate consideration.

The Board has recharacterized the issues on appeal.  Following the July 2009 remand, the Board instructed that the Veteran's National Guard records be obtained.  In developing the Veteran's records, the RO discovered that the Veteran had been ordered to active duty for special work on the day following his previous discharge, November 23, 2004.  The Veteran's orders indicate that the authority for the orders was 32 U.S.C.A. § 502(f).  Service under this provision in the National Guard constitutes active duty for training for VA purposes.  See 38 C.F.R. § 3.6(c)(3) (2011).  VA compensation benefits sought here on appeal may not be paid for periods when the Veteran was on active duty for training.  See 38 C.F.R. § 3.654(a) (2011).  The RO terminated compensation until the end of the Veteran's service, his retirement on August 18, 2009, in a June 2010 rating decision.  The Veteran did not disagree with this action and it is not presently before the Board.  As compensation cannot be awarded for the period prior to August 19, 2009, the Board will only consider the ratings from that date forward.  


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the lumbar spine has not been manifested by ankylosis or incapacitating episodes requiring prescribed bedrest at any time during the period on appeal.  

2.  The Veteran's degenerative disc disease of the lumbar spine has manifested neurological complications comprised of chronic left L4 radiculopathy which is equivalent to no more than mild incomplete paralysis at any time during the period on appeal.

3.  Prior to December 2, 2009, the Veteran's cervical spine injury with C5-6 herniated nucleus pulposus and spondylosis was manifested by forward flexion exceeding 15 degrees even when considering functional loss due to pain and weakness and without ankylosis or incapacitating episodes requiring prescribed bedrest.

4.  On and after December 2, 2009, the Veteran's cervical spine injury with C5-6 herniated nucleus pulposus and spondylosis has not been manifested by ankylosis or incapacitating episodes requiring prescribed bedrest.

5.  The Veteran's cervical spine injury with C5-6 herniated nucleus pulposus and spondylosis has manifested left arm weakness, which is the minor arm and is equivalent to no more than mild incomplete paralysis at any time during the period on appeal.

6.  The Veteran's schedular ratings are adequate.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 40 percent for degenerative disc disease of the lumbar spine are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

2.  The criteria for an initial evaluation greater than 10 percent for left leg weakness associated with degenerative disc disease of the lumbar spine are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).

3.  Prior to December 2, 2009, the criteria for a rating in excess of 20 percent for cervical spine injury with C5-6 herniated nucleus pulposus and spondylosis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

4.  On and after December 2, 2009, the criteria for a rating in excess of 30 percent for cervical spine injury with C5-6 herniated nucleus pulposus and spondylosis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

5.  The criteria for an initial evaluation greater than 20 percent for mild left arm weakness secondary to cervical spine injury with C5-6 herniated nucleus pulposus and spondylosis are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8510 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to initial ratings in excess of 40 percent on and after August 19, 2009, for his degenerative disc disease of the lumbar spine with an additional 10 percent for left leg weakness associated with his lumbar spine degenerative disc disease and in excess of 20 percent on and after August 19, 2009, and in excess of 30 percent on and after December 2, 2009, for his cervical spine injury with C5-6 herniated nucleus pulposus and spondylosis with an additional 20 percent for left arm weakness.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011). 

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Lumbar Degenerative Disc Disease

Disabilities of the spine, excepting degenerative disc disease, are rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R.  § 4.71a, DC 5237-5243.  Under the Formula, a 40 percent evaluation requires forward flexion of the thoracolumbar spine 30 degrees or less or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated.  Id.  These evaluations are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2).

The Veteran does not allege and the medical evidence does not show ankylosis of the thoracolumbar spine.  The Veteran was seen for a 2009 Physical Evaluation Board for his retirement from the National Guard.  At that time, he had limited, but retained motion in his lumbar spine.  The Veteran was seen for a December 2009 VA examination in connection with the Board's July 2009 remand.  The Veteran was found not to have ankylosis at that time.  The Veteran's VA treatment records do not reveal ankylosis.  The Board finds that the Veteran does not have ankylosis of the thoracolumbar spine.  The Board concludes that the criteria for a rating in excess of 40 percent have not been met.  

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are separately evaluated under an appropriate Diagnostic Code.  Id., at Note (1).  

The RO assigned a 10 percent rating under DC 8520 for left leg weakness associated with the lumbar degenerative disc disease.  DC 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  38 C.F.R. § 4.124a, DC 8520.  Complete paralysis of the sciatic nerve is rated as 80 percent disabling and contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  

The Veteran underwent an April 2008 lumbar diskectomy surgery in part to relieve neurological symptoms in his left leg, including left foot drop.  

The Veteran was diagnosed with a chronic left L4 radiculopathy by EMG during his evaluation for retirement in April 2009.  The Veteran reported that he had numbness and tingling in the left leg even after surgery.  The Veteran was able to heel walk and toe walk, though the Veteran's effort varied during different aspects of the examination.  No significant weakness was noted during position testing as he was able to lift his weight in the unipedal position bilaterally.  The Veteran's reflexes were 2/4 bilaterally.  Sensation was intact in the lower extremities, though the Veteran reported decreased sensation to pinprick which was nonanatomic in distribution.  There was no muscle atrophy or spasm in the extremities.  The Veteran's gait was slightly antalgic on rising from a seated position, lessening as the Veteran walked.  The Veteran did not require an assistive device to walk.  

The Veteran was seen for a May 2009 VA examination for peripheral nerves.  At that time, the Veteran reported left foot drop with his foot slapping the ground when he walks.  The Veteran did not notice it so much on slow walking or when he is more deliberate.  The Veteran reported doing calf exercises to strengthen the area.  The Veteran did not wear braces or assistive devices to walk.  The Veteran could walk independently but could not run.  The Veteran's left calf was 15 inches in circumference and his right was 15.5 inches, which the examiner indicated was not a critical difference.  The Veteran had normal sensory perception in the feet, no muscle atrophy in the foot or calf.  The Veteran's knee and ankle reflexes were 2+.  The Veteran could walk across the room on his toes and return on his heels.  The examiner indicated that the left leg weakness was mild.  

The neurological symptoms were evaluated at the December 2009 VA examination.  The Veteran could get into and out of a chair normally.  His gait was normal.  The Veteran was unable to rise on his left heel.  He was able to toe walk otherwise.  The lower extremity reflexes were equal.  The Veteran had decreased sensation in the S1 distribution of both legs and feet and weakness in his left foot dorsiflexor, 3 out of 5.  The leg circumference was half a centimeter greater on the right.  A mild left foot drop was noted.  The Veteran was seen for another VA examination in November 2010 by the same examiner.  The examiner indicated that the demonstrated symptoms were the same as in the December 2009 VA examination.  

The Board finds that the Veteran's left leg weakness is productive of no more than mild incomplete paralysis.  The Veteran has complaints of weakness and some sensory impairment.  He can no longer run, but continues to walk normally unassisted.  The Veteran's activities of daily living do not appear to be hindered by this disability.  The Veteran has not been employed since his retirement in August 2009, so there is no demonstrated impact on employment.  While the Veteran has objective symptoms of neurological impairment, the Veteran continues to function normally in his daily environment.  

Based on the above, the Board finds that the Veteran's symptoms are more akin to mild rather than moderate or worse symptoms.  The criteria for a rating in excess of 10 percent for left leg weakness are not met.  

The Board has considered the application of the DeLuca factors.  The Veteran is in receipt of the highest rating for limitation of motion.  Where the highest available rating has been assigned for motion loss, no further consideration of 38 C.F.R. §§ 4.40 and 4.45 is warranted.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Thus, application of the DeLuca factors is moot.  

Degenerative disc disease, also called intervertebral disc syndrome, may also be rated based on alternative criteria.  Under the Diagnostic Code 5243, a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and a 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

The Veteran has had no incapacitating episodes.  The Veteran did not report any during his testimony before the undersigned.  The Veteran did not report any during his VA examinations in connection with this claim.  At the November 2010 VA examination, the Veteran was said to have treatment by "medical, rest, brace and surgery."  The Veteran uses a back brace, had surgeries, rests during pain and receives regular medical care including prescription medication.  This does not mean "medical rest" such as prescribed bedrest.  The Board notes that the examination reports do not reflect that he was asked this question.  The Veteran has reported that he receives all treatment through VA.  His VA treatment records do not contain references to prescribed bedrest.  If the Veteran was in fact prescribed bedrest, that fact should have been recorded in his records in the ordinary course of treatment.  The Board takes their absence as proof that the treatment was not prescribed.  See Fed. Rules of Evid. 803(6).  In the absence of prescribed bedrest, a rating under the alternative ratings formula cannot be granted.  Thus, a higher rating is not warranted.

As such, the Board finds that the preponderance of the evidence is against the Veteran's degenerative disc disease of the lumbar spine rating claim on a schedular basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied on a schedular basis.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Cervical Spine Injury

The Veteran seeks increased initial ratings for his cervical spine injury with C5-6 herniated nucleus pulposus and spondylosis with associated left arm weakness.  

Disabilities of the spine, excepting degenerative disc disease, are rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, DC 5237-5243.  Under the Formula, a 30 percent evaluation is warranted where there is forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.  A 40 percent evaluation requires unfavorable ankylosis of the entire cervical spine.  Id.  A 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated.  Id.  These evaluations are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.

Prior to December 2, 2009, the Veteran is in receipt of a 20 percent rating under the General Ratings Formula.  The Veteran was evaluated at an April 2009 Medical Evaluation Board (MEB), preceding his 2009 PEB.  During the 2009 service medical evaluation, the Veteran reported that he underwent an anterior cervical diskectomy with fusion at C5-6 in November 2007 which provided significant improvement in neck and radicular pain.  The Veteran continued to have daily neck pain with an average pain of 3 out of 10.  He did not describe flare-ups but noted that sudden turning of his head while driving does cause a slight increase in his neck pain momentarily.  The Veteran had forward flexion of the cervical spine to 25 degrees.  The Veteran was without associated neurological abnormality.  

The Veteran's VA treatment records and remaining service treatment records do not record range of motion findings for the cervical spine between August and December 2009.  The Veteran alleged a worsening of the condition during his February 2009 hearing before the undersigned.  This complaint preceded the April 2009 MEB and would have been addressed in the findings of that evaluation.  The RO relied on VA treatment records in originally rating the Veteran's disability.  He did not receive a VA examination in connection with this claim until December 2009.  

The Board finds that the preponderance of the evidence shows that the Veteran's cervical range of motion exceeded 15 degrees of forward flexion prior to December 2, 2009.  

The Veteran does not allege, and the medical evidence does not show, ankylosis of the cervical spine.  The Veteran was seen for a 2009 Physical Evaluation Board for his retirement from the National Guard.  At that time, he had limited, but retained motion in his cervical spine.  The Veteran was seen for a December 2009 VA examination in connection with the Board's July 2009 remand.  The Veteran was found not to have ankylosis at that time.  The Veteran's VA treatment records do not reveal ankylosis.  The Board finds that the Veteran does not have ankylosis of the cervical spine.  The Board concludes that the criteria for a rating in excess of 30 percent have not been met.  

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are separately evaluated under an appropriate Diagnostic Code.  Id., at Note (1).  

The Veteran has been assigned a 20 percent rating under Diagnostic Code 8510 for left arm weakness associated as a neurological complication of the cervical spine disability.  DC 8510 provides the rating criteria for paralysis of the upper radicular group (5th and 6th cervicals), and therefore neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4 .124a, DC 8510.  Ratings are dependent on whether the effected limb is major or minor.  The Veteran was found to be right arm dominant in July 2006 and December 2009 VA spinal examinations.  The Board will consider the minor arm ratings.  

Complete paralysis of the upper radicular group, which is rated as 60 percent disabling for the minor extremity, contemplates all shoulder and elbow movements lost or severely affected, hand and wrist movements not affected.  Disability ratings of 20 percent, 30 percent and 40 percent are assignable for incomplete paralysis of the minor extremity which is mild, moderate or severe in degree, respectively.  Id.  

An April 2008 physician's note shows that he had a mono-neuropathy of the left arm due to a spondylotic spur and ventral cord compression.  The Veteran had a November 2007 surgery, which resolved this condition.  No neurological complaints from the spine were noted in April 2008.  A December 2008 entry indicates the same.  During the Veteran's April 2009 MEB, no neurological deficits were found in the neck or upper extremities.  The Veteran was seen for a May 2009 VA examination for peripheral nerves.  The Veteran reported weakness in the left arm.  On exam, the Veteran had normal sensory perception in the hands, no muscle atrophy, normal reflexes and no weakness of the biceps or triceps.  The examiner indicated that while there was weakness, it was mild in nature.  During the December 2009 VA examination, the Veteran had equal arm circumferences.  He had subjective hypesthesia from carpal tunnel syndrome, not demonstrable from the pinprick test.  The Veteran's motor and reflex examinations in the upper extremities were likewise normal.  The Board notes that the Veteran is separately service-connected for carpal tunnel syndrome in both wrists.  The ratings for carpal tunnel syndrome are not on appeal.  At the November 2010 VA examination, the Veteran reported carpal tunnel syndrome symptoms, but the examiner indicated that the Veteran had normal sensory, motor and reflex examinations of the upper extremities.

In light of the foregoing evidence, the Board is hard pressed to identify any symptoms of neurological deficit in the left arm on or after August 19, 2009.  In the absence of demonstrable objective evidence of neurological impairment, the Board finds that the Veteran's left arm weakness is not manifest by more than mild incomplete paralysis.  An increased initial rating for left arm weakness is not warranted.   

The Board has considered the application of the DeLuca factors.  Prior to December 2, 2009, the Veteran was in receipt of a 20 percent rating based on limitation of motion.  At his April 2009 MEB, he had some complaints of daily pain, but not flare-ups except with sudden turning of his head.  The Veteran's treatment records do not show additional limitation of motion for considerations such as fatiguability, loss of coordination or lack of endurance on repetitive testing until the December 2, 2009, VA examination, which is the effective date of the 30 percent rating.  The Board has reviewed the Veteran's VA and service treatment records in the year preceding August 19, 2009 and finds no assessment that indicates that he has neck disability other than daily pain and restricted movement as a result.  The Board finds that the Veteran does not have additional functional loss beyond that demonstrated on limitation of motion testing.  An increased rating is not warranted under the DeLuca factors prior to December 2, 2009.  

The Veteran is in receipt of a maximum rating for limitation of cervical spine motion on and after December 2, 2009.  Where the highest available rating has been assigned for motion loss, no further consideration of 38 C.F.R. §§ 4.40 and 4.45 is warranted.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Thus, a DeLuca analysis is moot on and after December 2, 2009.  

Degenerative disc disease, also called intervertebral disc syndrome, may also be rated based on alternative criteria.  Under the Diagnostic Code 5243, a 20 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

The Veteran has had no incapacitating episodes.  The Veteran did not report any during his testimony before the undersigned.  The Veteran did not report any during his VA examinations in connection with this claim.  At the November 2010 VA examination, the Veteran was said to have treatment by "medical, rest, brace and surgery."  The Veteran uses a back brace, had surgeries, rests during pain and receives regular medical care including prescription medication.  This does not mean "medical rest" such as prescribed bedrest.  The Board notes that the examination reports do not reflect that he was asked this question.  The Veteran has reported that he receives all treatment through VA.  His VA treatment records do not contain references to prescribed bedrest by a doctor.  If the Veteran was in fact prescribed bedrest, that fact should have been recorded in his records in the ordinary course of treatment.  The Board takes their absence as proof that the treatment was not prescribed.  See Fed. Rules of Evid. 803(6).  In the absence of prescribed bedrest, a rating under the alternative ratings formula cannot be granted.  Thus, a higher rating is not warranted.

As such, the Board finds that the preponderance of the evidence is against the Veteran's cervical spine injury claim on a schedular basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied on a schedular basis.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




Additional Considerations

The Board has also considered whether a referral for extraschedular rating is warranted for any of the ratings on appeal.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993).  

The schedular evaluations for the Veteran's cervical and lumbar disabilities are not inadequate.  Without consideration of his other service-connected disabilities, the Veteran would have a combined 70 percent rating considering just these disabilities.  See 38 C.F.R. § 4.25 (2011).  The Veteran has high disability ratings for his cervical and lumbar spine disabilities and neurological complications reflecting considerable impairment.  The Veteran has offered no argument as to why these already substantial schedular evaluations disabilities are inadequate.  Reviewing the evidence, the Board notes that the Veteran has complained of daily pain with flare-ups, weakness, fatiguability, loss of coordination, using a back brace, muscle spasm, limited motion, numbness, tingling, and foot drop.  All these symptoms have been anticipated by the various Diagnostic Codes used to rate these disabilities.  The evidence does not show that his disabilities, either singly or together, affect his employability in ways not contemplated by the ratings schedule.  Similarly, the evidence does not present a disability picture that would produce impairment in earning capacity beyond that reflected in the ratings schedule.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  An award of TDIU may satisfy the 100 percent schedular requirement if the TDIU evaluation was, or can be, predicated upon a single disability.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  The Veteran is already in receipt of a schedular 100 percent combined rating for his service-connected disabilities.  The evidence does not suggest that any one service-connected disability renders him unemployable.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The RO has already assigned a staged rating for the range of motion findings for the cervical spine disability.  Otherwise, the Board finds that the criteria for ratings in excess of those already assigned have at no time been met.  Accordingly, further staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claims.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for increased initial ratings.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The instant appeals arise from granted claims of service connection.  The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements in initial ratings cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  Prior to initial adjudication of the Veteran's lumbar spine disability claim, letters dated in March and April 2006 fully satisfied the duty to notify provisions, excepting notice of the degree of disability and effective date provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  Prior to initial adjudication of the Veteran's cervical spine disability claim, letters dated in March and April 2006 and January 2008 fully satisfied the duty to notify provisions, including notice of the degree of disability and effective date provisions.  As to the inadequate lumbar spine disability notice, an explanatory form provided notice of the manner in which VA assigns initial ratings and effective dates was included in the notice of the September 2006 rating decision which granted service connection for the disability.  Although this notice was not sent prior to initial adjudication of the Veteran's claim, this was not prejudicial to him, since he was subsequently provided adequate notice, he was provided years to respond with additional argument and evidence and the claim was readjudicated and an additional supplemental statement of the case (SSOC) was provided to the Veteran most recently in January 2011.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file, including updated service records through the Veteran's 2009 medical retirement.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran an appropriate VA examination in December 2009.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 2009 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is adequate upon which to base a decision.

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded this case in July 2009 to obtain additional service records, including the physical evaluations accompanying the Veteran's medical retirement, and to provide the Veteran with a VA examination to evaluate the current extent and severity of his disabilities.  The Veteran's records were obtained and have been considered in the above rating.  The Veteran was seen for an adequate VA examination in December 2009, also discussed above.  The Board finds that the RO complied substantially with July 2009 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


ORDER

The appeal is denied.


______________________________________________
	JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


